DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the application filed on 8/15/2021.
3.	The IDS submitted on 6/15/2021 is entered into the file record.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	 Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gurtin et al (US 10331303 B1 ).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.


Gurtin is directed to System, Method, And Apparatus For Maintaining And Updating A Common Message User Interface In A Group Based Communication System.

As per claim 1,  Gurtin discloses a  method, implemented at least in part by a server computing device associated with a communication platform (see method steps of Figs. 6-9) the method comprising:
 causing display, via a communication interface of a client associated with a user account, of an indicator in a sidebar of the communication interface (As illustrated in  at least FIG. 3, the group-based communication interface 300 may be associated with different group-based communication channels (Channel 1-Channel 5) and are presented within the channel list pane 310 on a display of client devices 101A-101N, column 19, lines 33-column 20, line 6); 
 wherein the indicator represents one or more communication objects associated with the user account, and wherein each communication object of the one or more communication objects is associated with two or more groups of the communication platform ( In embodiments, the group-based communication interface element may be a channel list pane, a channel messaging pane, a flexpane, a message, a channel, or a dashboard that is associated with user profile information. Column 22, lines 8-12), also see column 6, lines 52-column 7, lines 6).
in response to receiving an indication of selection of the indicator, causing display, via the communication interface, of one or more labels associated with the one or more communication objects, wherein the one or more labels are individually selectable to cause a respective communication object to be displayed via the communication interface (For example, when a user interacted with the channel list pane 310 by clicking on the Channel 2 button 310A, group-based messages 320A-320C associated with Channel 2 may be rendered within the channel messaging pane 320. In embodiments, threads associated with a selected group-based message may further be displayed based on user's interaction with the flexpane 330. For example, when a user interacted with the channel list pane 310 by clicking on the group-based message 320C, threads associated with the group-based message 320C may be rendered within the flexpane 330). See column 19, lines 34-column 20, lines 6).

As per claim 2,  Gurtin discloses that the method of claim 1, wherein the indicator comprises a label associated with the one or more communication objects. (e.g., a plurality communication channels, labeled as channels 1-5, Fig. 3).

As per claim 3, Gurtin discloses that the method of claim 1, wherein the one or more communication objects comprise at least one of a communication channel or a private messaging instance between two or more users  (e.g., a plurality communication channels, labeled as channels 1-5, Fig. 3).
 
As per claim 4, Gurtin discloses that the  method of claim 1, further comprising: determining an order associated with the one or more communication objects based at least in part on respective labels associated with the one or more communication objects, wherein the one or more labels are rendered based at least in part on the order. users  (e.g., a plurality communication channels, labeled as channels 1-5 in chronological order, Fig. 3).

As per claim 5, Gurtin discloses that the method of claim 1, further comprising: receiving, from the client, a request to be associated with an additional communication object; associating the additional communication object with the user account (the method 600 further continues with receiving, from a client device (e.g., 101A-101N), user interaction data associated with an additional group-based communication interface element of the plurality of group-based communication interface elements (603) (column 22, lines 30-44); FIG. 6 illustrates an exemplary flow diagram for generating and rendering a common message UI within an additional group-based communication interface element, according to one embodiment of the present disclosure); and
 causing display, via the communication interface, of a label associated with the additional communication object in association with the one or more labels (FIG. 5 illustrates an exemplary updated common message UI shared among a plurality of group-based communication channels and flexpanes, according to one embodiment of the present disclosure. In embodiments, user John Doe may upload a new version of the updated Word file as “Project A_v2.doc” using the message input field 303 within the channel messaging pane 320 associated with Channel 2. Column 21, lines 40-65).

As per claim 6, Gurtin discloses 6. The method of claim 1, wherein the one or more labels associated with the one or more communication objects are rendered via at least one of: the sidebar of the communication interface; or a messaging pane of the communication interface (for example , a “channel messaging pane” is a display pane configured to display a selected group-based communication channel and may display a variety of information and a variety of messages associated with message UIs, notifications, actuators, and indicators/indications. Column 5, lines 31-64).

As per claim 7, Gurtin discloses that the method of claim 1, further comprising: in response to receiving the indication of selection of the indicator, causing display, via the communication interface, of a selectable option to share data with another user via a communication object; receiving, from the client, an indication of selection of the selectable option (for example, Jane Doe may input or enter “Here is the Word file:” and upload the Word file “Project A_v1.doc” using the message input field 303. And based on the content Jane Doe keyed or entered, a message UI 322C may be generated and rendered within the channel messaging pane 320 associated with Channel 2 by way of attaching the Word file “Project A_v1.doc” to a text block under the user info. information or timestamp of the group-based message 320C. In circumstances where Jane Doe would like to share the same Word file from Channel 2 to Channel 5, Jane Doe may forward the group-based message 320C to another channel messaging pane 320 associated with Channel 5 to form the group-based message 320E as shown in FIG. 4. Column 21, lines 2-18);
 in response receiving the indication of selection of the selectable option and a user identifier associated with the other user, sending an invitation to the other user to receive the data via the communication object (Access may further be facilitated by a validated request to join or an invitation to join transmitted by one group member user to another non-member user. Group identifiers (defined below) are used to associate data, information, messages, etc., with specific groups. Column 4, lines 40-column 5, lines 2).
 

As per system claims 8-14, these claims include features that are similar to that of method claims 1-7, respectively. Thus, the rational/citations applied to the method claims are  also applied to the system claims 8-14, respectively.
As per one or more non-transitory computer-readable media claims 15-20, these claims include features that are similar to that of method claims 1-6, respectively. Thus, the rational/citations applied to the method claims are also applied to the claims 15-20, respectively.
 
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 20190026298 A1  is directed to METHOD, APPARATUS AND COMPUTER PROGRAM PRODUCT FOR GENERATING EXTERNALLY SHARED COMMUNICATION CHANNELS.
 
6.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
7.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
8.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173